     Case 4:21-cv-00074-P Document 1 Filed 01/21/21                  Page 1 of 6 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

LASHONDA M. ALFORD                             §
       Plaintiff,                              §
v.                                             §      CIVIL ACTION NO. _________
JONES LANG LASALLE INC.                        §      JURY DEMANDED
       Defendant.                              §
                           PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE U.S. DISTRICT JUDGE:
       COMES NOW, LaShonda M. Alford (“Alford”), Plaintiff, and files her Original Complaint

against Jones Lang LaSalle Inc. (“JLL”), and in support of same would show:

                                                 I.
                                 Parties, Jurisdiction and Venue

1.     Plaintiff Alford brings her complaint against JLL pursuant to a Right to Sue letter issued

by the EEOC on October 27, 2020 on her charge of discrimination and retaliation and subsequent

termination of employment.

2.     Plaintiff is a resident of Fort Worth, Tarrant County, Texas.

3.     Defendant JLL is a global advisor of real estate and investor management services with

offices in multiple states including Texas. JLL is incorporated in multiple states but is doing

business in Tarrant County, Fort Worth, Texas. Defendant JLL may be served with process in this

matter by serving its registered agent, United Agent Group Inc., 5444 Westheimer #1000, Houston,

Tx. 77056.

4.     This case arises under Title VII, which prohibits discrimination in employment based on

race, color, religion, national origin and sex. 42 U.S.C. § 2000e-2. Federal court jurisdiction exists

under federal question jurisdiction, 28 U.S.C. § 1331.



Plaintiff’s Original Complaint                                                                Page 1
      Case 4:21-cv-00074-P Document 1 Filed 01/21/21               Page 2 of 6 PageID 2



5.     Venue exists in the Northern District of Texas because JLL conducts business in Fort

Worth, Tarrant County, Texas, and Defendant resides in this district.

                                              II.
                                     Factual Background

6.     Plaintiff Alford was hired by JLL on August 21, 2017 as a senior accountant assigned to

JLL’s BNSF Railway account in Fort Worth, Texas, working under finance manager Sergio

Gonzalez.

7.     Plaintiff Alford is a Black female age 53, with over 23 years’ experience in accounting.

She never was written up or given negative reviews prior to her complaints to management about

discriminatory treatment by her supervisor.

8.     She was the only Black employee in JLL in her position and one of the oldest employees

in her department. Plaintiff Alford historically received favorable reviews and compliments from

Sergio Gonzalez regarding her work until she complained to HR about his abusive treatment

towards her. She then received a negative performance review affecting her promotability and a

refusal to approve training which were adverse employment decisions impacting Ms. Alford’s

employment status. In March 2020, Employee Services contacted Alford about Sergio and Julie

Albrecht about the culture and environment at BNSF.

9.     She was treated less favorably than others in that she was assigned a heavier workload and

expected to work long hours and to meet changing deadlines established by her supervisor. She

was the only employee in her department without any assistance or back up other than her

supervisor. She was constantly given task duties that no one would be able to complete in a timely

manner.

10.    Plaintiff Alford was not given the same opportunity as others for training.




Plaintiff’s Original Complaint                                                             Page 2
      Case 4:21-cv-00074-P Document 1 Filed 01/21/21                Page 3 of 6 PageID 3



11.    Her supervisor, Sergio Gonzalez, a younger Hispanic male consistently yelled at Plaintiff

and spoke to her in a less favorable tone than he did with others in the department.

12.    Beginning in January 2020, Plaintiff Alford was summoned to juror service for the Tarrant

County grand jury, which she continued to serve through the pandemic until her service was

completed on August 1, 2020. Sergio stated that he did all the work daily on the days she was on

grand jury duty.

13.    Notwithstanding her grand jury service for nearly nine months, Alford was expected to

work into the late night to meet deadlines established by Gonzalez. VPN documentation from

BNSF Railway can confirm she logged in and worked up to 2-3:00 a.m. many days in order to get

assigned work completed.

14.    Alford filed her initial EEO complaint about discriminatory treatment by Gonzalez based

on her race and age on February 26, 2020, with the City of Fort Worth, Human Relations

Commission. Her relationship with Gonzalez continued to deteriorate due to her grand jury

service, his unrealistic work expectations and assignments, and her EEO complaint.

15.    In November 2020, Alford made a disability and leave request under the FMLA. She was

informed by the TPA, Lincoln Financial Group, by letter dated November 16, 2020 that if her

disability claim was not approved within 30 days, by December 21, 2020, her leave request may

still be approved. She was informed she had 480 hours of unpaid leave under the FMLA for the

current 12-month period.

16.    Alford was forced to work overtime by her manager on her vacation days, sick days, and

was emailed to come to work while on leave or grand jury duty. She was denied PTO to take time

off to have a surgical procedure done in late November.




Plaintiff’s Original Complaint                                                           Page 3
      Case 4:21-cv-00074-P Document 1 Filed 01/21/21                 Page 4 of 6 PageID 4



17.     Alford applied for continuous FMLA leave. Before the 30-day period to approve her leave

request, Alford was advised that her employment was being terminated, effective as of December

15, 2020. She had 14.79 hours of PTO and was charged 3 days (12 hours) of PTO by Sergio so

that her final check only reflected 2.79 hours of PTO.

18.     Alford was presented with a severance agreement which acknowledged she was not given

at least two weeks’ notice of her separation from JLL.

19.     According to the severance agreement, the termination of Alford’s employment was not

considered a “retirement” under JLL’s benefit plan. Because of her termination by JLL, any

unvested shares of Restricted Stock were forfeited.

20.     This action is being timely filed within 90 days of Alford’s right to sue letter issued by the

EEOC.

                                              III.
                             Discrimination and Retaliation Claims

20.     Section II of this Complaint is incorporated herein by reference.

21.     Alford was subjected to discriminatory treatment by her supervisor Gonzalez based on her

race as the only black employee in the department and her age, being older than Gonzalez.

22.     The discriminatory treatment increased after Gonzalez became aware of Alford’s internal

complaint to HR and her grand jury service. Alford believes that Gonzalez was aware of Employee

Services reaching out to her about the culture and environment at BNSF Railway. She was written

up for the first time and received a negative performance evaluation despite being required to work

long hours into the night to complete assignment deadlines established by Gonzalez, many of

which were arbitrary and to which Alford received minimum notice. When she complained to

Gonzalez and HR, the discriminatory and retaliatory treatment of her only intensified.




Plaintiff’s Original Complaint                                                                 Page 4
      Case 4:21-cv-00074-P Document 1 Filed 01/21/21                  Page 5 of 6 PageID 5



23.    Because of this treatment, Alford sought a continuous disability leave under the FMLA in

November 2020.

24.    While this requested leave was pending, Alford learned that her employment was being

terminated, with forfeiture of unvested shares of restricted stock.

25.    Because of JLL’s discriminatory and retaliatory treatment of Alford, she lost her salaried

position at JLL, along with other benefits.

26.    At the time of her termination, Alford was receiving salary of $6140.66 per month, or

$73,687.92 annually, employer paid medical, dental and life insurance benefits which terminated

on the last day in December 2020, and at least 460 hours of eligible unpaid leave.

27.    Alford sues JLL to recover her lost wages and benefits, compensatory damages for mental

anguish and emotional distress, together with her attorneys’ fees and expenses, expert fees, costs

of court, interest and such other and further relief to which she may be justly entitled.

                                            IV.
                              FMLA Interference and Retaliation

28.    JLL through Gonzalez interfered with Alford’s FMLA leave by asking her to work and use

vacation days, sick days and to come into work while out on approved leave.

29.    Alford was also denied time off using her accrued PTO when she needed to take time off

in late November 2020 for a surgical procedure. Gonzalez texted Alford to help him while she

was in pre-op for her scheduled surgery.

30.    JLL retaliated against Alford by terminating her employment effective December 15, 2020

after she requested FMLA leave.

31.    Alford sues JLL to recover her lost wages and benefits, compensatory damages for mental

anguish and emotional distress, together with her attorneys’ fees and expenses, expert fees, costs

of court, interest and such other and further relief to which she may be justly entitled.



Plaintiff’s Original Complaint                                                              Page 5
      Case 4:21-cv-00074-P Document 1 Filed 01/21/21                Page 6 of 6 PageID 6



                                                IV.
                                           Jury Demand

32.    Alford demands trial by jury on her claims against Defendant JLL.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff LaShonda Alford prays that JLL

be cited to appear and answer herein, and that upon final trial hereof, that she recover judgment

against JLL for her lost wages, compensatory damages, punitive damages, together with

reasonable attorneys’ fees and expenses, expert fees, costs of court, interest and such other and

further relief to which she may be justly entitled.

                                                             Respectfully Submitted,
                                                             Clark Firm, PLLC
                                                             5445 La Sierra Drive, #415
                                                             Dallas, Texas 75231
                                                             T: (214) 890-4066
                                                             F: (214) 853-5458
                                                             http://www.dfwlaborlaw.com




                                                             ___________________________
                                                             Steven E. Clark
                                                             sclark@dfwlaborlaw.com
                                                             State Bar No. 04294800

                                                             Matthew J. Altick
                                                             maltick@dfwlaborlaw.com
                                                             State Bar No. 24113528

                                                             Attorneys for Plaintiff LaShonda
                                                             Alford




Plaintiff’s Original Complaint                                                              Page 6
